UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 96-7693



REGINALD CURBEAM,

                                            Petitioner - Appellant,

          versus


EUGENE M. NUTH; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William N. Nickerson, District Judge.
(CA-95-2554-WMN)


Submitted:   July 24, 1997                  Decided:   July 31, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Curbeam, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny a certificate of probable
cause to appeal and dismiss the appeal on the reasoning of the dis-

trict court. Curbeam v. Nuth, No. CA-95-2554-WMN (D. Md. Sept. 26,
1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June

23, 1997) (No. 96-6298). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2